DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
The amendments received on 12/09/2020 have been entered, considered, and an action on the merits follows.
Previous drawing and claim objections are hereby withdrawn due to the amended disclosure and claims.
Previous claim rejections under 35 U.S.C. 112(b) are hereby withdrawn due to the amended claims.
Applicant’s arguments regarding claim rejections under 35 U.S.C. 103, found in sections IV to VIII of the Remarks, have been considered but are moot, because the arguments are directed to the newly amended claim language.  Amended claims 1-20 are being addressed for the first time on the merits in the Office Action below.

Claim Objections
The following claims are objected to because of the following informalities:
Claim 15, “tramp iron relief assembly” should read --tramp iron relief system-- for consistency.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Specifically, claims 1, 19, and 20 set forth an apparatus “rock crusher”, the rock crusher comprising both “a toggle plate/wedge adjust assembly” and “a tramp iron relief system”, indicating that both components are present in the rock crusher concurrently. However, the disclosure does not provide adequate written description of the rock crusher including both the toggle plate/wedge adjust assembly and the tramp iron relief system concurrently. On page 7, first paragraph of the Description of the Preferred Embodiments of the Invention section, the disclosure states “the preferred rock crusher is adapted to use either a toggle plate/wedge adjust assembly or a tramp iron relief system”, indicating that the rock crusher is configured to only house one of the toggle plate/wedge adjust assembly and the tramp iron relief system at a given time. Therefore, the disclosure does not demonstrate that the applicant has made an invention that achieves the claimed function, because the invention is not 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 19, and 20 set forth an apparatus “rock crusher”, the rock crusher comprising both “a toggle plate/wedge adjust assembly” and “a tramp iron relief system”, indicating that both components are present in the rock crusher concurrently. The claims later set forth “wherein the rear section of the base frame is configured to interchangeably house the toggle plate/wedge adjust assembly and the tramp iron relief system”, indicating that the rock crusher contains only one of said components at a given time. Therefore, it is unclear if the claimed rock crusher is meant to house both components concurrently, or only one of said components at a given time.
During examination, apparatus claims 1 and 19 are interpreted to claim --a rock crusher system--, the system comprising a rock crusher, a toggle plate/wedge adjust assembly, and a tramp iron relief system, wherein the rear section is configured to interchangeably house one of the toggle plate/wedge adjust assembly and the tramp iron relief system. Similarly, claim 20 is 
Claim 20 recites “(iv) a toggle plate/wedge adjust assembly” and “(v) a tramp iron relief system”. It is unclear if said recitations are meant to refer to the previously set forth assembly and system recited in the preamble, or if said recitations are meant to set forth an additional assembly and a system.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jonkka (WO 2015144987 A1) in view of Altmayer (US 4927089 A) and further in view of Eriksson et al. (hereinafter Eriksson; US 20140239101 A1).
Examiner notes that the apparatus “rock crusher” of claim 1 is interpreted to be a system, i.e. a rock crusher system, based on the clarity issues presented under 35 U.S.C. 112(b) in Section 10.a of this Office Action.
Regarding claim 1, Jonkka discloses a rock crusher system (figure 1), said modular rock crusher system comprising a rock crusher (figure 1), base frame (4), said base frame having a rear section (6); an eccentric shaft assembly (3), said eccentric shaft assembly being mounted on the base frame (4); a tension assembly (9), said common tension assembly being housed in the rear section (6) of the base frame (4); and a toggle plate/wedge assembly housed in the rear section of the base frame (figure 2 as annotated below).
Jonkka does not disclose the rear section of the base frame being configured to interchangeably house the toggle plate/wedge adjust assembly and a tramp iron relief system.
Altmayer teaches that it in the art of rock crushers, it has been commonly known to switch and convert between the known equivalent components of toggle plate/wedge assemblies and tramp iron relief systems (column 1, lines 10-21, i.e. yieldable ram is a tramp iron relief system).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify Jonkka’s rear section of the base frame housing the toggle plate to interchangeably house a tramp iron relief system, as taught by Altmayer, because the use of a known technique to improve similar devices in the same way involves only routine skill in the art, namely modifying a rock crusher to interchange between the known equivalent components of toggle plate and tramp iron relief assemblies to reduce operating costs. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). See MPEP 2143(I)(D).
Jonkka further discloses wherein the toggle plate/wedge adjust assembly is housed in the rear section through brackets mounted in elongated apertures of the rear section (figure 5 and 2 as annotated below, i.e. the rear section (6) has two elongated apertures on each side of the base frame). Jonkka does not disclose the rock crusher system comprising a tramp iron relief system.
However, in the same field of endeavor, Eriksson teaches a rock crusher (figure 1, element 1) comprising a base frame having a rear section (figure 1, i.e. the rear section of the frame housing a tramp iron relief system), and a tramp iron relief system housed in the rear section of the base frame (figure 1, element 23, i.e. a hydraulic positioning device; paragraph 0007, i.e. , i.e. the tramp relief system (23) provides relief from uncrushable “tramp material”); wherein the tramp iron relief system, similar to Jonkka’s toggle plate/wedge assembly, is housed in the rear section through brackets mounted in elongated apertures of the rear section (figures 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the rock crusher system of Jonkka in view of Altmayer to interchangeably include Eriksson’s tramp iron relief system, in order to avoid backlash due to the presence of a piston rod (paragraph 0007).

    PNG
    media_image1.png
    480
    928
    media_image1.png
    Greyscale

Annotated Figure 2 of Jonkka

Regarding claim 2-9, Jonkka further discloses wherein the toggle plate/wedge adjust assembly is mounted to the rear section of the base frame and the eccentric shaft assembly (figure 1, i.e. the plate/wedge assembly (8) is mounted to the rear section (6) of the base frame (4) and the eccentric shaft assembly (3) via a pitman (2)); and
wherein the toggle plate/wedge (8) adjust assembly comprises an actuator (figure 2 and page 9, lines 22-23, i.e. actuators in the form of hydraulic cylinders), a wedge (figure 2 and page 9, lines 19-21), a toggle block (figure 8, element 20), a toggle plate (figure 6, element 7), a guide (figure 2 as annotated below, i.e. four guides in the form of brackets hold the wedges in place), a 

    PNG
    media_image2.png
    480
    928
    media_image2.png
    Greyscale

Annotated Figure 2 of Jonkka

Regarding claims 10-13, Eriksson further teaches wherein the tramp iron relief system is mounted to the rear section of the base frame and the eccentric shaft assembly (figure 1 as annotated above, i.e. the tramp iron relief system (23) is mounted to the a rear section of the base frame and the eccentric shaft assembly (7) via a movable jaw (3)); and
wherein the tramp iron relief system comprises an actuator assembly (figure 2, i.e. a hydraulic actuator having a piston (27)), a retainer (figure 4 as annotated below, i.e. two retainer plates that retain a wear seat in place), wear seats (figure 2, i.e. two wear seats (15, 17)).

    PNG
    media_image3.png
    601
    658
    media_image3.png
    Greyscale

Annotated Figure 2 of Eriksson
Examiner notes that the apparatus “rock crusher” of claim 20 is interpreted to be a system, i.e. a rock crusher system, based on the clarity issues presented under 35 U.S.C. 112(b) in Section 10.a of this Office Action.
Regarding claim 20, Jonkka discloses a modular rock crusher system (figure 1), said modular rock crusher system comprising a rock crusher (figure 1), base frame (4), said base frame having a rear section (6); an eccentric shaft assembly (3), said eccentric shaft assembly being mounted on the base frame (4); a tension assembly (9), said common tension assembly being housed in the rear section (6) of the base frame (4); and a toggle plate/wedge assembly housed in the rear section of the base frame (figure 2 as annotated below).
Jonkka does not disclose the rear section of the base frame being configured to interchangeably house the toggle plate/wedge adjust assembly and a tramp iron relief system and a step of converting the modular rock crusher between the toggle/plate wedge adjust assenmbly and a tramp iron relief system.
However, in the same field of endeavor, Altmayer teaches that it in the art of rock crushers, it has been commonly known to switch and convert between the known equivalent components of toggle plate/wedge assemblies and tramp iron relief systems (column 1, lines 10-21, i.e. yieldable ram is a tramp iron relief system).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify Jonkka’s rear section of the base frame housing the toggle plate to interchangeably house a tramp iron relief system, as taught by Altmayer, because the use of a known technique to improve similar devices in the same way involves only routine skill in the art, namely modifying a rock crusher to interchange between the known equivalent components of toggle plate and tramp iron relief assemblies to reduce KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). See MPEP 2143(I)(D).
Jonkka further discloses wherein the toggle plate/wedge adjust assembly is housed in the rear section through brackets mounted in elongated apertures of the rear section (figure 5 and 2 as annotated below, i.e. the rear section (6) has two elongated apertures on each side of the base frame). Jonkka does not disclose the rock crusher system comprising a tramp iron relief system.
However, in the same field of endeavor, Eriksson teaches a rock crusher (figure 1, element 1) comprising a base frame having a rear section (figure 1, i.e. the rear section of the frame housing a tramp iron relief system), and a tramp iron relief system housed in the rear section of the base frame (figure 1, element 23, i.e. a hydraulic positioning device; paragraph 0007, i.e. , i.e. the tramp relief system (23) provides relief from uncrushable “tramp material”); wherein the tramp iron relief system, similar to Jonkka’s toggle plate/wedge assembly, is housed in the rear section through brackets mounted in elongated apertures of the rear section (figures 2 and 4, element 14, and paragraph 0026, i.e. brackets (14) are used to mount the tramp relief system (23) into the elongated apertures of the base frame rear section); wherein Eriksson’s elongated apertures are substantially in the same portion of the rear section as Jonkka’s elongated apertures.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the rock crusher system of Jonkka in view of Altmayer to interchangeably include Eriksson’s tramp iron relief system, in order to avoid backlash due to the presence of a piston rod (paragraph 0007).

    PNG
    media_image1.png
    480
    928
    media_image1.png
    Greyscale

Annotated Figure 2 of Jonkka

Claims 14-16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jonkka in view of Altmayer, in further view of Eriksson, and Musil (US 20030132328 A1).
Regarding claims 14-16 and 18, the combination of Jonkka, Altmayer, and Eriksson teaches the invention substantially as claimed, except for the rock crusher comprising a position indicator assembly. However, in the same field of endeavor, Musil teaches a rock crusher (figure 1, element 10) comprising a tramp iron relief system (30) and a position indicator assembly (figure 3, elements 88, 90a, 90b) including a sensor (paragraph 0020, i.e. the linear variable differential transducer (88) is a position sensor), a cable (figure 3, i.e. the position signal of the sensor (88) is transmitted to a controller (90b) via a signal cable (90a)), and a controller of the position indicator assembly being mounted remotely from the tramp iron relief system (figure 3, i.e. the controller (90b) of the position indicator assembly (88, 90a, 90b) is mounted remotely from the tramp iron relief system (32)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the tramp iron relief system of Eriksson 

Examiner notes that the apparatus “rock crusher” of claim 19 is interpreted to be a system, i.e. a rock crusher system, based on the clarity issues presented under 35 U.S.C. 112(b) in Section 10.a of this Office Action.
Regarding claim 19, Jonkka discloses a rock crusher system (figure 1), said modular rock crusher system comprising a rock crusher (figure 1), base frame (4), said base frame having a rear section (6); an eccentric shaft assembly (3), said eccentric shaft assembly being mounted on the base frame (4); a tension assembly (9), said common tension assembly being housed in the rear section (6) of the base frame (4); and a toggle plate/wedge assembly housed in the rear section of the base frame (figure 2 as annotated below).
Jonkka does not disclose the rear section of the base frame being configured to interchangeably house the toggle plate/wedge adjust assembly and a tramp iron relief system.
However, in the same field of endeavor, Altmayer teaches that it in the art of rock crushers, it has been commonly known to switch and convert between the known equivalent components of toggle plate/wedge assemblies and tramp iron relief systems (column 1, lines 10-21, i.e. yieldable ram is a tramp iron relief system).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify Jonkka’s rear section of the base frame housing the toggle plate to interchangeably house a tramp iron relief system, as taught by Altmayer, because the use of a known technique to improve similar devices in the same way involves only routine skill in the art, namely modifying a rock crusher to interchange between the known equivalent components of toggle plate and tramp iron relief assemblies to reduce KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). See MPEP 2143(I)(D).
Jonkka further discloses wherein the toggle plate/wedge adjust assembly is housed in the rear section through brackets mounted in elongated apertures of the rear section (figure 5 and 2 as annotated below, i.e. the rear section (6) has two elongated apertures on each side of the base frame). Jonkka does not disclose the rock crusher system comprising a tramp iron relief system.
However, in the same field of endeavor, Eriksson teaches a rock crusher (figure 1, element 1) comprising a base frame having a rear section (figure 1, i.e. the rear section of the frame housing a tramp iron relief system), and a tramp iron relief system housed in the rear section of the base frame (figure 1, element 23, i.e. a hydraulic positioning device; paragraph 0007, i.e. , i.e. the tramp relief system (23) provides relief from uncrushable “tramp material”); wherein the tramp iron relief system, similar to Jonkka’s toggle plate/wedge assembly, is housed in the rear section through brackets mounted in elongated apertures of the rear section (figures 2 and 4, element 14, and paragraph 0026, i.e. brackets (14) are used to mount the tramp relief system (23) into the elongated apertures of the base frame rear section); wherein Eriksson’s elongated apertures are substantially in the same portion of the rear section as Jonkka’s elongated apertures.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the rock crusher system of Jonkka in view of Altmayer to interchangeably include Eriksson’s tramp iron relief system, in order to avoid backlash due to the presence of a piston rod (paragraph 0007).
The combination of Jonkka, Altmayer, and Eriksson teach the invention substantially as claimed, except for the rock crusher comprising a position indicator assembly. However, in the Musil teaches a rock crusher (figure 1, element 10) comprising a tramp iron relief system (30) and a position indicator assembly (figure 3, elements 88, 90a, 90b), where the position indicatory assembly is used to adjust the position of the movable jaw based on the readings of the position indicator assembly (paragraph 0030).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the tramp iron relief system of Eriksson to include the position indicator assembly as taught by Musil, in order to adjust the position of the movable jaw based on the position readings of the actuator (paragraph 0030).

    PNG
    media_image2.png
    480
    928
    media_image2.png
    Greyscale

Annotated Figure 2 of Jonkka

Claims 14, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jonkka in view of Altmayer, in further view of Eriksson, and Young et al. (hereinafter Young; US 20080164353 A1).
Regarding claims 14, 15, and 17, the combination of Jonkka, Altmayer, and Eriksson teaches the invention substantially as claimed, except for the rock crusher comprising a position indicator assembly. However, in the same field of endeavor, Young teaches a rock crusher (figures 3-5, element 300) comprising a position indicator assembly (figures 3-5, elements 340, 404, 407; paragraph 0035) found in a tension assembly (400); wherein the position indicator assembly is mounted remotely from an actuator assembly (figures 2 and 4, i.e. the position indicator 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the tension assembly of Jonkka to include the position indicator assembly as taught by Young, in order to accurately indicate the output material size setting by reading the protrusion of the indicator (paragraph 0035).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARKIS A AKTAVOUKIAN whose telephone number is (571)272-4444.  The examiner can normally be reached on Mon-Thu: 10:00-6:00; Fri: Variable.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHELLEY SELF can be reached on (571)272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAA/Examiner, Art Unit 3725                                                                                                                                                                                                        

/TERESA M EKIERT/Primary Examiner, Art Unit 3725